Alice Robie Resnick, J.,
dissenting.
{¶ 28} I would affirm the judgment of the court of appeals. As that court stated, “under the sick leave conversion policy established by the Montgomery County Common Pleas Court * * *, ‘[i]f an employee is retiring at age 55 or over with at least ten (10) years of Ohio Public Service credit under the Public Employees Retirement System * * *, he/she is entitled to cash payment for accumulated sick leave[.]’ When Davenport reaches age fifty-five, she will be retiring with at least ten years of service credit under PERS. Therefore, under the terms of the Montgomery County Common Pleas Court policy, she will be entitled to a cash payment for her accumulated sick leave at that time.
Paul R. Leonard, for appellee.
Mathias H. Heck Jr., Montgomery County Prosecuting Attorney, and John M. Krumholtz and Laura L. Wilson, Assistant Prosecuting Attorneys, for appellants.
{¶ 29} “Contrary to Montgomery County’s argument, we find nothing [in this policy] that requires an individual to be taking ‘service retirement’ or ‘retiring’ contemporaneously with his or her separation from County employment. [There is no] requirement that an individual’s eligibility for retirement and separation from employment must occur simultaneously.” Davenport v. Montgomery Cty., Montgomery App. No. 20350, 2004-Ohio-6781, 2004 WL 2903872, ¶ 33-34.
Pfeifer, J., concurs in the foregoing dissenting opinion.